DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 41-60 are currently pending and have been considered below.

Claim Objections
Claims 42- 48 are objected to because of the following informalities: 
In claims 42-48, “An automated method” should be changed to -- The automated method --.  Appropriate correction is required.
In claim 43, in line 2, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength --, and “the threshold value” to -- the deactivation threshold value --. 
In claim 44, in line 2, change “a drop in signal strength” to -- the drop in signal strength --, and in lines 2, 5, and 9, change “the threshold value” to -- the deactivation threshold value --. 
In claim 47, in line 2, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength --, and “the threshold value” to -- the deactivation threshold value --.
In claim 48, in lines 2 and 5, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength --, and, in lines 5 and 7,  “the threshold value” to -- the deactivation threshold value --, and, in line 2, change “a deactivation threshold value” to -- the deactivation threshold value --.
the drop in the beacon signal strength --, and, in line 3, “the threshold value” to -- the deactivation threshold value --.
In claim 52, in lines 2 and 3, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength -- and  “the threshold value” to -- the deactivation threshold value --.
In claim 55, in lines 2 and 3, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength -- and  “the threshold value” to -- the deactivation threshold value --.
In claim 56, in line 7, change “a drop in the  second signal strength” to – the drop in the  second signal strength --.
In claim 59, in line 2, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength --, and  “the threshold value” to -- the deactivation threshold value --.
In claim 60, in line 2, change “a drop in beacon signal strength” to -- the drop in the beacon signal strength --, and  “the threshold value” to -- the deactivation threshold value --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation "the user" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10616745. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 41 is broader in scope and thus encompasses the subject of conflicting claim 1.  Instant claim 41 doesn’t require the ‘processing the wireless beacon signal’ and ‘establishing NFC communication between the mobile interface device and at least one NFC transmitting device disposed within a beacon range’ of conflicting claim 1, but nevertheless encompasses the conflicting claim since the instant claim is open to process a beacon signal and establish communication with a transmitting device or not.
Regarding claim 41, the table below shows that claim 1 of the patent contains the elements of claim 41 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 17/005821
Patent 10616745
41. (New) An automated method of activating a near field communication (NFC) application in a mobile interface device, the NFC application having a first state in which the mobile interface device is incapable of NFC communication and a second state in which the mobile interface device is capable of NFC communication, the method comprising:

receiving, by the mobile interface device, a wireless beacon signal from a transmitting beacon associated with an authorized merchant;






determining a signal strength of the wireless beacon signal;
comparing the signal strength to an activation threshold;
and responsive to a determination that the signal strength exceeds the activation threshold, transitioning, by the mobile interface device, the NFC application from the first state to the second state.  

1. An automated method of activating a near field communication (NFC) application in a mobile interface device, the NFC application having an active state in which the mobile interface device is capable of NFC communication and a passive state in which the mobile interface device is incapable of NFC communication, the method comprising:

 receiving, by the mobile interface device from a beacon having a beacon location and an associated beacon range, a wireless beacon signal comprising at least one beacon identifier;

processing the wireless beacon signal by the mobile interface device to determine the at least one beacon identifier; 

determining, by the mobile interface device based on the at least one beacon identifier, whether to activate the NFC application;

responsive to a determination that the NFC application should be activated, transitioning, by the mobile interface device, the NFC application from the passive state to the active state; 

and establishing NFC communication between the mobile interface device and at least one NFC transmitting device disposed within a beacon range volume defined by the beacon location and the beacon range.


Instant claim 42 and patent claim 2 correspond.
Instant claim 43 and patent claim 3 correspond.
Instant claim 44 and patent claim 4 correspond.
Instant claim 45 and patent claim 5 correspond.
Instant claim 46 and patent claim 6 correspond.
Instant claim 47 and patent claim 4 except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold of instant claim 47, but nevertheless encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not.
Instant claim 48 and patent claim 4 except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 44, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 49 is broader in scope and thus encompasses the subject of conflicting claim 12.  Instant claim 49 doesn’t require the ‘processing the wireless beacon signal’ and ‘determining if  the beacon is an authorized beacon’ of conflicting claim 12, but nevertheless encompasses the conflicting claim since the instant claim is open to process a beacon signal and determining authorization or not.
Instant claim 50 and patent claim 2 correspond.
Instant claim 51 and patent claim 3 correspond.
Instant claim 52 and patent claim 4 correspond.
Instant claim 53 and patent claim 5 correspond.
Instant claim 54 and patent claim 6 correspond.
Instant claim 55 and patent claim 4 except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold of instant claim 55, but nevertheless encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not.
Instant claim 56 and patent claim 4 except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 56, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 57 only differs from conflicting claim 1 by reciting a different statutory class, however it is well understood in the art for a device/system to produce a method and vice versa.  Therefore given the method recited in conflicting claim 1, it is considered that it would have been an obvious to produce the system of Instant claim 57 in order to perform the method.
Instant claim 58 and patent claim 2 correspond.
Instant claim 59 and patent claim 3 correspond.
Instant claim 60 and patent claim 4 correspond.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10798551. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 41 is broader in scope and thus encompasses the subject of conflicting claim 1.  Conflicting claim 1 doesn’t require the ‘determining a signal strength of the wireless beacon signal’ and ‘comparing the signal strength to an activation threshold’ of instant claim 41, but nevertheless instant claim encompasses the conflicting claim 1 since the conflicting claim is open to determining a signal strength of the wireless beacon signal and comparing the signal strength to an activation threshold or not.
Regarding claim 41, the table below shows that claim 1 of the patent contains the elements of claim 41 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 17/005821
Patent 10798551
41. (New) An automated method of activating a near field communication (NFC) application in a mobile interface device, the NFC application having a first state in which the mobile interface device is incapable of NFC communication and a second state in which the mobile interface device is capable of NFC communication, the method comprising:

receiving, by the mobile interface device, a wireless beacon signal from a transmitting beacon associated with an authorized merchant;

determining a signal strength of the wireless beacon signal;
comparing the signal strength to an activation threshold;
and responsive to a determination that the signal strength exceeds the activation threshold, transitioning, by the mobile interface device, the NFC application from the first state to the second state.  

1. An automated method of activating a near field communication (NFC) application in a mobile interface device, the NFC application having a first state in which the mobile interface device is incapable of NFC communication and a second state in which the mobile interface device is capable of NFC communication, the method comprising:

receiving, by the mobile interface device, from a transmitting beacon, a wireless beacon signal comprising a beacon identifier assigned to the transmitting beacon;

determining, by the mobile interface device, whether NFC activation criteria are met;


and responsive to a determination that the NFC activation criteria have been met, transitioning, by the mobile interface device, the NFC application from the first state to the second state.


Instant claim 42 and patent claim 8 correspond.
Instant claim 43 and patent claims 7 and 8 correspond.
Instant claim 44 and patent claims 8 and 9 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 44, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 45 and patent claim 8 and 9 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 45, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 46 and patent claim 11 correspond.
Instant claim 47 and patent claims 8 and 9 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold of instant claim 47, but nevertheless encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not.
Instant claim 48 and patent claims 8 and 9 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 48, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 49 is broader in scope and thus encompasses the subject of conflicting claim 12.  Conflicting claim 12 doesn’t require the ‘determining a signal strength of the wireless beacon signal’ and ‘comparing the signal strength to an activation threshold’ of instant claim 49, but nevertheless instant claim encompasses the conflicting claim 12 since the conflicting claim is open to determining a signal strength of the wireless beacon signal and comparing the signal strength to an activation threshold or not.
Instant claim 50 and patent claim 15 correspond.
Instant claim 51 and patent claims 13 and 14 correspond.

Instant claim 52 and patent claims 13 and 14 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 52, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 53 and patent claim 13 and 14 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 53, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 54 and patent claim 11 correspond.
Instant claim 55 and patent claims 13 and 14 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold of instant claim 55, but nevertheless encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not.
Instant claim 56 and patent claims 13 and 14 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 56, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.
Instant claim 57 is broader in scope and thus encompasses the subject of conflicting claim 19.  Conflicting claim 19 doesn’t require the ‘determining a signal strength of the wireless beacon signal’ and ‘comparing the signal strength to an activation threshold’ of instant claim 57, but nevertheless instant claim encompasses the conflicting claim 19 since the conflicting claim is open to determining a signal strength of the wireless beacon signal and comparing the signal strength to an activation threshold or not.
Instant claim 58 and patent claim 15 correspond.
Instant claim 59 and patent claims 14 and 15 correspond.
Instant claim 60 and patent claims 13 and 14 correspond except it does not require the receiving, comparing a second wireless beacon signal for determining whether it exceeds the activation threshold value for terminating the timed sequence and transitioning the NFC application from active to passive  state of instant claim 60, but nevertheless the instant claim encompasses the conflicting claim since the conflicting claim is open to process second received wireless beacon signals for determining the activation threshold exceeding or not for transitioning an application from one state to the other.




Allowable Subject Matter
Claims 41-60 would be allowable upon receipt of a proper and approved Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting and upon overcoming the objections and the 35 USC § 112 rejection set forth above.
As to claims 41-60, the Applicant’s admitted prior art US 20170006440 to Postrel teaches [0007], “The source identifier indicates the source or owner of the beacon, such as a department store chain, which will be used to trigger an associated mobile app if certain filter conditions are met. The major location identifier may be used to indicate a general location of the beacon, such as a store address. The minor location identifier may be used to indicate a specific location within the major location identifier, such as an entry door, a specific department location, a specific floor in the store, etc.” [0014], “In particular, the intelligent beacon provides beacon content in addition to the beacon identifier, which may be acted on by the mobile device without the need to execute an associated mobile app to provide content to the user such as a purchase coupon. The intelligent beacon differs from the beacon of the first aspect above in that it includes processing circuitry and program storage that enable it to provide beacon content such as notifications, purchase incentives (i.e. coupons), and other information in addition to its beacon identifier as described above. This content may be generated and stored on the beacon itself or the beacon may interconnect to a beacon server computer on a local network or using cloud-based services.” [0055], “The utilization filter 221 is based on keeping track of the number of beacon signals that are received from a certain source, or from a certain type of source, and limiting subsequent beacon signals from being processed if the number already received exceeds a predetermined threshold. For example, the sure might indicate in his user profile that he only wants to see twenty-five beacon signals from music stores in any given day, or he may indicate that he does not want to see more than ten beacon signals from fast food restaurants, etc.”
US 20150032603 to Rutherford teaches [0030], “FIGS. 3a-c show logic flow diagrams illustrating initiating an authenticated NFC transaction in some embodiments of the DPA. In some implementations, the user may swipe 301 his electronic device over the NFC transaction tag in order to initiate a transaction with the merchant. The user device may obtain information out of the NFC tag 302, including an authentication certificate, and/or the like. The device may parse the data to obtain information about the merchant, transaction information (e.g., the merchant's acquirer, the payment application to open, and/or the like) 303. DPA may obtain the NFC tag data and the authentication certificate 304, and may compare the authentication certificate from the NFC tag with a certificate on DPA, in order to determine whether the certificate is valid, and therefore whether the tag is a valid merchant NFC transaction tag.” [0031] “With regard to FIG. 3c, the user device may, using the launch application instructions specified in NFC data 318, launch the appropriate application for the transaction, and may automatically 319 navigate to the proper transaction page of the application to allow the user to confirm the transaction. In some implementations, the user device may already have the user's transaction data (e.g. user credit card information, and/or the like) in memory and/or in the wallet application, and may automatically 325 pre-populate the application fields using that data. In other implementations, DPA may obtain a request 320 for user data for the application, if the user device does not already have the data.” US 20130311313 to Laracey teaches [0018] “ As described in the co-pending applications, a purchase or other transaction process pursuant to some embodiments include the generation, scanning or capturing of a unique code (referred to herein as a "checkout token") associated with the point of transaction. Pursuant to the embodiment depicted in FIG. 1, the checkout token associated with the point of transaction is read by an NFC device in the NFC enabled mobile device 102 from an NFC device 104 associated with the point of transaction 106.” [0023]” In some embodiments, for example,  … The checkout tokens may be encapsulated into a single NDEF message or a group of NDEF messages that allow the checkout token data to be provided to the NFC device 104 for writing into an NFC tag of the NFC device 104. Pursuant to some embodiments, the point of transaction 106 may generate an NDEF message each time a checkout token is generated or identified. That is, in some embodiments, each time a checkout token is generated or identified, the point of transaction 106 is operated to cause the checkout token to be written to or stored in an NFC tag of the NFC device 104. The checkout token data may then be communicated to an NFC enabled mobile device such as device 102 for use in a transaction pursuant to the present invention.” However, the Applicant’s admitted prior does not disclose determining a signal strength of the wireless beacon signal; comparing the signal strength to an activation threshold; and responsive to a determination that the signal strength exceeds the activation threshold, transitioning, by the mobile interface device, the NFC application from the first state to the second state (claim 41); a data processor to receive an NFC signal from an NFC transmitting device via the NFC interface when the NFC application is in the active state and to prevent reception of NFC signals when the NFC application is in the passive state, and a beacon monitoring application including instructions for the data processor to receive the beacon signal and the signal strength from the beacon signal receiver, process the beacon signal to identify the transmitting beacon, determine whether the transmitting beacon is associated with an authorized merchant, compare the signal strength to an activation threshold, and responsive m0 determinations that the transmitting beacon is associated with an authorized merchant and that the signal strength exceeds the 5Application No. 17/005,821 PRELIMINARY AMENDMENT activation threshold, transition the NFC application from the passive state to the active state (claim 49); a beacon signal receiver configured for receiving a beacon signal from a transmitting beacon and for determining a signal strength of the beacon signal, a memory accessible by the data processor, the memory having stored thereon an NFC application having a passive state and an active state, the NFC application configured for allowing communication between the data processor and the NFC transmitting device via the NFC interface when the NFC application is in the active state and preventing communication between the data processor and the NFC transmitting device via the NFC interface when the NFC application is in the passive state, and a beacon monitoring application configured for instructing the data processor to receive the beacon signal and the signal strength from the beacon signal receiver, determine whether the transmitting beacon is associated with an authorized merchant, determine whether the signal strength exceeds an activation threshold, and responsive to determinations that the transmitting beacon is associated with an authorized merchant and that the signal strength exceeds the activation threshold, transition the NFC application from the passive state to the active state (claim 57), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170228776 to Walden et al: Wireless beacons may be used to broadcast wireless signals from POP displays, where the wireless signals include data packets with unique identifiers for the wireless beacons.
US 9538332 to Mendelson: The deployed beacons can be integrated with sensors to initiate or trigger an application. The infrastructure being used to recognize a presence of a user within the area to trigger activities, initiate Location Based Services (LBS), provide navigation, provide mapping, convey of information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JULIO R PEREZ/Primary Examiner, Art Unit 2644